


110 HR 3763 IH: GRADUATES

U.S. House of Representatives
2007-10-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3763
		IN THE HOUSE OF REPRESENTATIVES
		
			October 4, 2007
			Mr. Loebsack (for
			 himself, Mr. Payne,
			 Mr. Hare, and
			 Ms. Matsui) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To award competitive grants to eligible partnerships to
		  enable the partnerships to implement innovative strategies at the secondary
		  school level to improve student achievement and prepare at-risk students for
		  postsecondary education and the workforce.
	
	
		1.Short titleThis Act may be cited as the
			 Getting Retention and Diplomas Up
			 Among Today's Enrolled Students Act or the
			 GRADUATES
			 Act.
		2.FindingsCongress finds the following:
			(1)Since almost 90
			 percent of the fastest growing and best paying jobs now require some
			 postsecondary education, a secondary school diploma and the skills to succeed
			 in higher education and the modern workplace are essential.
			(2)Only
			 1/3 of all high school students in the United States
			 graduate in 4 years prepared for a 4-year institution of higher education.
			 Another 1/3 graduate, but without the skills and
			 qualifications necessary for success in higher education or the workplace, and
			 the rest will not graduate from high school in 4 years, if at all.
			(3)Dropouts from the
			 class of 2006 will cost the United States more than $309,000,000,000 in reduced
			 earnings.
			(4)The Nation’s
			 failure to meet the increasing demand for skilled workers means that American
			 companies cannot fill a large number of jobs. Eighty-one percent of American
			 manufacturing companies report experiencing a moderate to severe shortage of
			 qualified workers.
			(5)International
			 competition has made education a national security issue. For example, the
			 United States currently runs a $30,000,000,000 advanced technology trade
			 deficit with China. Many other countries are developing the technology,
			 infrastructure, and knowledge base to export quality products with inexpensive
			 labor. The education system of the United States should support critical
			 thinking, creativity, and innovative approaches to new opportunities, which are
			 commodities that cannot be outsourced.
			(6)As the bar for
			 success continues to be raised, the responsibility to engender these attributes
			 with progressive programs and original models lies squarely with the education
			 system. It is imperative that the United States develop and implement new,
			 innovative approaches to fully prepare every student for the 21st
			 century.
			(7)Realigning the
			 education system to meet new, demanding requirements and face intensifying
			 competition requires effective, systemic reform. Identifying effective,
			 replicable models that achieve this goal is a critical step towards enhancing
			 the prospects of all students entering the modern workforce.
			3.Secondary school
			 innovation fund
			(a)Secondary school
			 innovation fundTitle I of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6301 et seq.) is
			 amended—
				(1)by redesignating part I as part J;
			 and
				(2)by inserting after
			 section 1830 the following:
					
						ISecondary school
				innovation fund
							1851.PurposesThe purposes of this part are—
								(1)to improve the achievement of at-risk
				secondary school students and prepare such students for higher education and
				the workforce;
								(2)to create
				evidence-based, replicable models of innovation in secondary schools at the
				State and local level; and
								(3)to support
				partnerships to create and inform innovation at the State and local level to
				improve learning outcomes and transitions for secondary school students.
								1852.DefinitionsIn this part:
								(1)Eligible
				partnershipThe term
				eligible partnership means a partnership that includes—
									(A)not less than
				1—
										(i)State educational
				agency; or
										(ii)local educational
				agency that is eligible for assistance under part A; and
										(B)not less than
				1—
										(i)institution of
				higher education;
										(ii)nonprofit
				organization;
										(iii)community-based
				organization;
										(iv)business;
				or
										(v)school development
				organization or intermediary.
										(2)Eligible
				schoolThe term eligible school means a public
				secondary school served by a local educational agency that is eligible for
				assistance under part A.
								(3)High
				schoolThe term high school means a public school,
				including a public charter high school, that provides education in any grade
				beginning with grade 9 and ending with grade 12, as determined under State
				law.
								(4)Middle
				schoolThe term middle school means a public school,
				including a public charter middle school, that provides middle education in any
				grade beginning with grade 5 and ending with grade 8, as determined under State
				law.
								(5)Secondary
				schoolThe term secondary school has the meaning
				given the term in section 9101.
								1853.Secondary
				school innovation fund
								(a)Program
				authorized
									(1)Grants to
				eligible partnershipsThe Secretary is authorized to award
				grants, on a competitive basis, to eligible partnerships to enable the eligible
				partnerships to pay the Federal share of the costs of implementing innovative
				strategies described in subsection (f) to improve the achievement of at-risk
				students in secondary schools.
									(2)Subgrants to
				eligible schoolsAn eligible partnership that receives a grant
				under this part may use the grant funds to award a subgrant to an eligible
				school to enable the eligible school to implement innovative strategies
				described in subsection (f) to improve the achievement of at-risk students at
				the eligible school.
									(b)Reservation of
				fundsThe Secretary shall reserve 5 percent of the amounts
				appropriated under this part for a fiscal year for the evaluation described in
				subsection (h).
								(c)Application
									(1)In
				generalAn eligible partnership desiring a grant under this part
				shall submit an application to the Secretary at such time, in such manner, and
				containing such information as the Secretary may require.
									(2)ContentsThe
				application described in paragraph (1) shall include—
										(A)a description of
				the eligible partnership, the partners forming the eligible partnership, and
				the roles and responsibilities of each partner, and a demonstration of each
				partner's capacity to support the outlined roles and responsibilities;
										(B)a description of
				how funds will be used to improve the achievement of at-risk students in
				secondary schools;
										(C)a description of
				how the activities funded by the grant will be innovative, systemic,
				evidence-based, and replicable;
										(D)a description of
				each subgrant the eligible partnership will award to an eligible school,
				including a description of the eligible school; and
										(E)a description of
				how the eligible partnership will measure and report improvement using the data
				collected under subsection (g) and additional indicators of improvement
				proposed by the partnership, such as student attendance or participation,
				credit accumulation rates, core course failure rates, college enrollment and
				persistence rates, or number or percentage of students taking Advanced
				Placement (AP), International Baccalaureate (IB), or other postsecondary
				education courses, rigorous postsecondary education preparatory courses, or
				workforce apprenticeship and training programs.
										(d)Application
				review and award basis
									(1)Grant review and
				approvalThe Secretary shall—
										(A)establish a peer
				review process to assist in the review of the grant applications and approval
				of the grants under this section; and
										(B)appoint to the
				peer review process—
											(i)individuals who
				are educators and experts in—
												(I)secondary school
				reform;
												(II)accountability;
												(III)secondary school
				improvement;
												(IV)innovative
				education models; and
												(V)other educational
				needs of secondary school students; and
												(ii)not less than 1
				parent or community representative; and
											(C)ensure that each
				grant award is of sufficient size and scope to carry out the activities
				proposed in the grant application, including the evaluation required under
				subsection (g)(3).
										(2)Award
				basisIn awarding grants under this part, the Secretary shall
				ensure, to the extent practicable—
										(A)diversity in the
				type of activities funded under the grants;
										(B)an equitable
				geographic distribution of the grants, including urban and rural areas;
				and
										(C)that the grants
				support activities—
											(i)that target
				different grade levels of students at the secondary school level; and
											(ii)in a variety of
				types of secondary schools, including middle schools and high schools.
											(e)Federal share,
				non-Federal share
									(1)Federal
				shareThe Federal share of a grant under this part shall be not
				more than 75 percent of the costs of the activities assisted under the
				grant.
									(2)Non-Federal
				shareThe non-Federal share shall be not less than 25 percent of
				the costs of the activities assisted under the grant, of which not more than 10
				percent of the costs of the activities assisted under the grant may be provided
				in-kind, fairly evaluated.
									(f)Use of
				fundsAn eligible partnership receiving a grant under this part,
				or an eligible school receiving a subgrant under this part, shall use grant or
				subgrant funds, respectively, to carry out 1 or more of the following
				activities:
									(1)Creating multiple
				pathways, including the creation of new public schools, that offer students a
				range of educational options designed to meet the students' needs and interests
				and to lead to a secondary school diploma consistent with readiness for
				postsecondary education and the workforce, which pathways may include—
										(A)alternative public
				schools that—
											(i)use innovative
				strategies such as flexible hours;
											(ii)provide
				competency-based instruction and performance-based assessment to improve
				educational outcomes for various populations of overaged and undercredited
				students or dropouts, such as—
												(I)students not
				making sufficient progress to graduate with a regular secondary school diploma
				in the standard number of years;
												(II)students who need
				to work to support themselves or their families;
												(III)pregnant and
				parenting teens; and
												(IV)students
				returning from the juvenile justice system;
												(B)career and
				technical education programs;
										(C)career
				academies;
										(D)early college and
				dual enrollment learning opportunities; and
										(E)creating more
				personalized and engaging learning environments for secondary school students,
				such as—
											(i)establishing
				smaller learning communities;
											(ii)creating student
				advisories and developing peer engagement strategies in which students lead
				guidance activities, mentoring, or tutoring efforts;
											(iii)involving
				students and parents in the development of individualized student plans for
				secondary school success and graduation and postsecondary transition;
											(iv)creating
				mechanisms for increased student participation in school improvement efforts
				and in decisions affecting the students’ own learning; and
											(v)creating new
				opportunities to better utilize the grade 11 and grade 12 years and creating
				better connectivity to postsecondary education.
											(2)Creating expanded
				learning time opportunities, which may include—
										(A)establishing a
				mandatory expanded day, for all students transitioning into the first year of
				high school, for academic catch-up and enrichment;
										(B)providing arts or
				service learning opportunities with community-based cultural and civic
				organizations; and
										(C)providing higher
				education and work-based exposure, experience, and credit-bearing learning
				opportunities in partnership with postsecondary institutions and the
				workforce.
										(3)Improving student
				transitions from middle school to high school and ensuring successful entry
				into high school, which may include—
										(A)establishing
				summer transition programs for secondary school students transitioning from
				middle school to high school to ensure the students' connection to the
				students' new high school and to orient the students to the study skills and
				social skills necessary for success in the high school;
										(B)providing for the
				sharing of data between high schools and feeder middle schools;
										(C)establishing quick
				response and recovery programs in high school for secondary school students
				transitioning into the students' first year of high school so that such
				students do not become truant or fall too far behind in academics;
										(D)increasing the
				level of student supports, including academic and social-emotional supports,
				especially for struggling students; and
										(E)aligning academic
				standards, curricula, and assessments between middle and high schools.
										(4)Improving student
				transitions from secondary school to postsecondary education and the workforce,
				which may include—
										(A)providing for the
				sharing of data between secondary schools and institutions of higher
				education;
										(B)enabling dual
				enrollment and credit-bearing learning opportunities;
										(C)establishing one
				or more early college secondary schools that offer students a secondary school
				diploma and not more than 2 years of college credit within a 4- or 5-year
				program;
										(D)providing enhanced
				higher education and financial aid counseling; and
										(E)aligning the
				academic standards of secondary school with the academic standards of
				postsecondary education and the requirements and expectations of the
				workforce.
										(5)Increasing the
				autonomy and flexibility of secondary schools, which may include—
										(A)establishing a
				process whereby existing schools can apply for flexibility in such areas as
				scheduling, curricula, budgeting, and governance; and
										(B)starting new small
				public secondary schools that are guaranteed such autonomies.
										(6)Improving learning
				opportunities for secondary school students in rural schools, including through
				the use of distance-learning opportunities and other technology-based
				tools.
									(7)Redesigning a
				middle school—
										(A)to prevent student
				disengagement and improve achievement; and
										(B)to better respond
				to early warning signs that students are at risk of dropping out of school,
				such as poor attendance, poor behavior, or course failure.
										(8)Improving teaching
				and increasing academic rigor at the secondary school level, which may
				include—
										(A)improving the
				alignment of academic standards with the requirements and expectations of
				postsecondary education and the workforce;
										(B)improving the
				teaching and assessment of 21st century skills, including through the
				development of formative assessment models;
										(C)increasing
				community involvement, including leveraging community-based services and
				opportunities to provide every student with the academic and nonacademic
				supports necessary for academic success;
										(D)increasing
				parental involvement, including providing parents with the tools to navigate,
				support, and influence their child’s academic career and choices through
				secondary school graduation and into postsecondary education and the workforce;
				and
										(E)addressing the
				learning needs of various student populations, including students who are
				limited English proficient, late entrant English language learners, and
				students with disabilities.
										(g)Data collection
				and evaluation
									(1)Collection of
				dataEach eligible
				partnership receiving a grant under this part shall collect and report annually
				to the Secretary such information on the results of the activities assisted
				under the grant as the Secretary may reasonably require, including information
				on—
										(A)the number and
				percentage of students who—
											(i)are served by the
				eligible partnership;
											(ii)are assisted
				under this part; and
											(iii)graduate from
				secondary school with a regular secondary school diploma in the standard number
				of years;
											(B)the number and
				percentage of students, at each grade level, who are—
											(i)served by the
				eligible partnership;
											(ii)assisted under
				this part; and
											(iii)on track to
				graduate from secondary school with a regular secondary school diploma in the
				standard number of years;
											(C)the number and
				percentage of students, at each grade level, who—
											(i)are
				served by the eligible partnership;
											(ii)are assisted
				under this part; and
											(iii)meet or exceed
				State challenging student academic achievement standards in mathematics,
				reading or language arts, or science, as measured by the State academic
				assessments under section 1111(b)(3);
											(D)information
				consistent with the additional indicators of improvement proposed by the
				eligible partnership in the grant application; and
										(E)other information
				the Secretary may require as necessary for the evaluation described in
				subsection (h).
										(2)Reporting of
				dataEach eligible partnership receiving a grant under this part
				shall disaggregate the information required under paragraph (1) in the same
				manner as information is disaggregated under section 1111(h)(1)(C)(i).
									(3)Evaluation
										(A)In
				generalEach eligible partnership receiving a grant under this
				part shall enter into a contract with an outside evaluator to enable the
				evaluator to conduct—
											(i)an evaluation of
				the effectiveness of the grant after the third year of implementation of the
				grant; and
											(ii)an evaluation of
				the effectiveness of the grant after the final year of the grant period.
											(B)DistributionUpon
				completion of an evaluation described in subparagraph (A), the eligible
				partnership shall submit a copy of the evaluation to the Secretary in a timely
				manner.
										(h)Evaluation; best
				practices
									(1)In
				generalFrom amounts reserved under subsection (b), the Secretary
				shall—
										(A)enter into a
				contract with an outside evaluator to enable the evaluator to conduct—
											(i)a
				comprehensive evaluation after the third year of implementation on the
				effectiveness of all grants awarded under this part; and
											(ii)a
				final evaluation following the final year of the grant period with a focus on
				improvement in student achievement as a result of innovative strategies;
				and
											(B)disseminate best
				practices in improving the achievement of secondary school students.
										(2)Peer
				review
										(A)In
				generalAn evaluator receiving a contract under this subsection
				shall—
											(i)establish a
				peer-review process to assist in the review and approval of the evaluations
				conducted under this subsection; and
											(ii)appoint
				individuals to the peer-review process who are educators and experts in—
												(I)research and
				evaluation; and
												(II)the areas of
				expertise described in subclauses (I) through (V) of subsection
				(d)(1)(B)(i).
												(B)Restrictions on
				useThe Secretary shall not distribute or use the results of any
				evaluation described in paragraph (1)(A) until the results are peer-reviewed in
				accordance with subparagraph (A).
										(i)Continuation of
				fundingAn eligible partnership that receives a grant under this
				part shall only be eligible to receive a grant payment for a fourth or fifth
				year of the grant if the Secretary determines, on the basis of the evaluation
				of the grant under subsection (h)(1)(A)(i), that the performance of the
				eligible partnership under the grant has been satisfactory.
								(j)Rule of
				construction regarding discriminationNothing in this section
				shall be construed to permit discrimination on the basis of race, color,
				religion, sex, national origin, or disability in any program or activity funded
				under this part.
								1854.Authorization
				of appropriationsThere is
				authorized to be appropriated to carry out this part $500,000,000 for fiscal
				year 2008 and for each of the succeeding 5
				years.
							.
				(b)Conforming
			 amendmentsThe table of contents in section 2 of the Elementary
			 and Secondary Education Act of 1965 (20 U.S.C. 6301 note) is amended—
				(1)by striking the
			 item relating to Part I and inserting the following:
					
						
							Part J—General
				Provisions
						
						;
				  
					and(2)by inserting after
			 the item relating to section 1830 the following:
					
						
							Part I—Secondary school innovation fund
							Sec. 1851. Purposes.
							Sec. 1852. Definitions.
							Sec. 1853. Secondary school innovation fund.
							Sec. 1854. Authorization of
				appropriations.
						
						.
				
